Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered. Claims 44, 46-47, 49, 51, 53-62, 64-67, and 69-70 are currently pending, claim 68 is withdrawn, and claims 1-43, 45, 48, 50, 52, and 63 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By amendment, claim 44, from which claim 46 depends, now recites “wherein the organic sacrificial coating is removed prior to fabricating the electrochromic stack”.   Claim 44 additionally requires “an electrochromic device comprising an electrochromic stack”.  Claim 46 requires: “wherein the organic sacrificial coating is deposited over the electrochromic device”.  As the electrochromic device comprises the electrochromic stack the present  requirement of claim 46 to depositing over the electrochromic device would fail to include all the limitations of parent claim 44; as the it cannot be removed prior to fabricating the EC stack and yet deposited over the electrochromic device (which comprises the EC stack).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of examination Claim 46 will be interpreted excluding the 11/7/22 amendment to claim 44.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 47, 49, 51, 53-55, 57-62, 65-66 and 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2014/0329006; hereafter Bhatnagar) in view of Medwick et al (US 2002/0176988; hereafter Medwick).
Claim 44: Bhatnagar teaches a method of processing glass substrates comprising an electrochromic device comprising an electrochromic stack (320) between a first (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]).  Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]).  But Bhatnagar does not explicitly teach steps of depositing an organic sacrificial coating over a substrate, the substrate comprising the first transparent electronically conductive layer; and prior to fabricating an insulated glass unit comprising the ED device, removing the organic sacrificial coating.  Medwick teaches the cycle from manufacturing to fabrication of coated glass articles (See, for example, abstract, [0004-0005]).  Medwick similarly further teaches that in the glass industry it is known that separate glass manufacturers produce and provide large area glass substrates including functional conductive / oxide coatings, to one or more fabricators and customers (See, for example, [0004-0005], [0017], [0054]).  Medwick further teaches wherein providing a plurality of temporary protective coatings over the coated glass articles provide protection from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011]).  Medwick teaches depositing an organic sacrificial coating over the functionally coated glass substrate leaving the large area glass manufacturers and prior to the fabricator performing various fabrication steps, removing the sacrificial coating (See, for example, [0004-0005], [0011-0012], [0016-0018] [0032]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated depositing an organic sacrificial coating over a substrate, and removing the sacrificial coating as such steps would predictably provide for improved protection from mechanical, chemical, handling damage and or from misidentification.
Medwick further teaches wherein a sacrificial layer, can predictably be applied following tempering to provide the article with protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011], [0017], [0023] (explicitly “the substrate” can be “tempered” glass), [0054]). 
Medwick further teaches wherein removing the organic sacrificial coating comprises heating (combustion / thermal decomposition) the substrate comprising the organic sacrificial coating (See, for example, [0012], [0014], [0017]). 
Medwick further teaches wherein the organic sacrificial coating is removed prior to fabricating the electrochromic stack (See, for example, [0017], [0031],  [0049] such as after scoring / cutting prior to fabricating by fabricator and / or wherein the removal of the first sacrificial layer applied by the manufacturer it taught to be removed by a coater (such as spraying (spray coater) dipping (dipcoater), etc prior fabricator deposition steps such as EC stack deposition and subsequent 2nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
Claim 47: Bhatnagar in view of Medwick teach the method of claim 44, wherein Medwick further teaches wherein depositing the first sacrificial coating is applied to a substrate in a first facility (such as manufacturer) and removing the first sacrificial coating is performed in a second facility (fabricator).  (see, for example, [0004-0005], [0011-12], [0017], [0023], [0047-0049]).  Medwick further has taught wherein the substrate is a “tempered” glass substrate, thus the article leaving the first facility would have been tempered then protected for shipping and received and sacrificial coating removal at the second facility (see, for example, [0004-0005], [0011-12], [0017], [0023], [0047-0049]). 
Claim 49: Bhatnagar in view of Medwick further teaches wherein the organic sacrificial coating is removed from a surface onto which the electrochromic stack is deposited (Medwick teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]); while the combination with Medwick further teaches that the organic sacrificial coating would be applied to the TEC coated surface during such shipping to the fabricator and removal prior to EC deposition (See for example, [0047-0049]).
Claim 51: Medwick further teaches wherein the substrate comprising the organic sacrificial coating is glass which is heated at a temperature of from 648-704oC for removal of the protective coating via thermal decomposition or combustion (See, for example, [0012-14], [0018], [0053], [0057]). Although such a range is not explicitly between 200oC. and 700oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
	Claims 53-54: Medwick further teaches wherein the organic sacrificial coating has a thickness of preferably from 1 micron to 2 microns (See, for example, [0044]). 
Claim 55: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack (See, for example, [0017], [0031]); but it does not explicitly teach removing the sacrificial coating in a sputter coater. Bhatnagar has further taught that EC layers are deposited via sputtering / thus in a sputter coater (See, for example, [0037-43], and wherein in general being able to keep the coated substrate in the same apparatus without breaking vacuum between adjacent processing steps can predictably reduce contaminants and improve device performance (see, for example, [0028]).  As Bhatnagar and Medwick are directed to preprocessing and deposition of various layers during the manufacturing of electrochromic devices, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the sacrificial coating in the sputter coater of Bhatnagar as such a method predictably reduces contaminants and improves device performance. 
Claim 57: Medwick further teaches wherein removing the organic sacrificial coating comprises heating (thermal decomposition, combustion) (See, for example, [0012-14], [0018], [0053], [0057]).
Claim 58: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further  teaches removing the organic sacrificial coating predictably is achieved via washing, combustion, thermal decomposition, etc (See, for example, [0017], [0031]).  Although no singular exemplary embodiment is taught wherein the removal of the organic sacrificial coating comprises both heating and washing, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have performed both for the removal since it would be prima facie obvious to combine two removal methods which are each taught by the prior art to be useful for the same purpose, in order to form a hybrid removal method to be used for the very same purpose since they are explicitly taught to be predictable removal means and since “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06; Combining equivalents known for the same purpose.
Claim 59: Medwick further teaches wherein the organic sacrificial coating comprises a material selected from the group consisting of acrylic materials, adhesive materials, and vinyl material (See, for example, [0032]). 
Claim 60 and 69: Bhatnagar in view of Medwick teach the method of claim 44 above, wherein they further teach depositing the first transparent electronically conductive layer before depositing the organic sacrificial coating (Bhatnagar teaches a method of manufacturing an electrochromic device comprising an electrochromic stack (320) between a first transparent electronically conductive layer (TECL) (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]). Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack and then forming the second transparent electronically conductive layer on the EC stack (see, for example, [0004], [0014], [0016-17], [0039], Fig 2-3). By combination as applied to claim 44, the sacrificial coating is applied following tempering, thus by order of steps of Bhatnagar, it would similarly be applied following deposition of the first TECL as the deposition of the first TECL precedes tempering.
Claims 61: Bhatnagar in view of Medwick teach the method of claim 44, wherein Medwick further teaches packing the substrate into a stack with interleaving material after depositing the sacrificial coating (see, for example, [0046-0047] wherein the protective coated material is dusted with interleaving material to help further separate adjacent stack glass substrates during shipping / storage).
Claim 62: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches packing the substrate comprising the sacrificial coating into a stack without using interleaving material (see, for example, [0046-0047], wherein additional interleaving material is taught to be optional, thus an embodiment wherein they are not used during shipping / storage is taught). 
Claim 65: refer to rejections of claims 44, 51, and 53 above.
Claim 66: Bhatnagar in view of Medwick teach the method of claim 65 above, and Medwick further teaches handling, processing, transporting, washing, or storing the protected substrate (see, for example, abstract, [0002], [0011]). 
Claim 70: refer to the rejections of claims 65 and 69.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Nachtigal et al (US 2015/0243816; hereafter Nachtigal).
Claim 46: Bhatnagar in view of Medwick teach the method of claim 44 (described above excluding 11/7/22 amendment thereto (see 112 d rejection above)), wherein Bhatnagar has taught deposition / coating of EC device layers (306/310) (See, for example, Figures).  Medwick further teaches wherein the sacrificial layer can predictably be applied subsequent to tempering to similarly provide the article the same protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification during off-line operations (See, for example, [0011-12], [0017], [0023], [0054]).  But they do not explicitly teach deposition of organic sacrificial coating over the EC device and removal of the organic sacrificial coating after coating of the EC device.  Nachtigal teaches a method of producing supported EC stack devices including using temporary protective coatings (See, for example, abstract, [0024])).  Nachtigal further teaches the imposition of temporary protective layers at various points in the process to protect the underlying layer during processing (see for example, [0008]). And further teaches using such barriers to protect deposited coated layer surfaces directly up to immediately before the point at which final top sheet material is applied generating a fabricated unit in order to protect the underlying layers (see, for example, [0051]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the deposition of organic sacrificial coating over the EC device and removal of the organic sacrificial coating after coating of the EC device since the protective layer would predictably serve to provide protection to the upper most layer of the stack for an entirety of a period prior to joining with final component and fabrication of an IGU, ensuring improved EC coating protection while enabling off-line IGU assembly  

Claim 55-56 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Rozbicki et al (US 2014/0182125; hereafter Rozbicki).
Claim 55-56: Bhatnagar in view of Medwick teach the method of claim 44 (described above), wherein Bhatnagar has further taught that EC layers are deposited via sputtering / thus in a sputter coater (See, for example, [0037-43], and wherein in general being able to keep the coated substrate in the same apparatus without breaking vacuum between adjacent processing steps can predictably reduce contaminants and improve device performance (see, for example, [0028]).  Medwick further teaches the temporary sacrificial layer can be removed prior to depositing the electrochromic stack by a variety of methods including heating (See, for example, [0017], [0031]); but does not explicitly teach removing the sacrificial coating comprises exposing the sacrificial coating to a plasma etching process in a sputter coater. Rozbicki teaches a method of manufacturing an electrochromic device comprising an electrochromic stack between first and second transparent electronically conductive layers (See, for example, abstract, Fig 1A).  Rozbicki further teaches wherein its method of manufacturing the electrochromic device comprises implementation of a temporary sacrificial layer (See, for example, [0072]).  Rozbicki further teaches that within the art, temporary sacrificial layers are predictably known to be removed by plasma etching in addition to alternative wet / dry / mechanical methods (See, for example, [0072]).  As both Rozbicki and Bhatnagar in view of Medwick are directed to deposition and removal of temporary sacrificial layers during the manufacturing of electrochromic devices, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated removing the sacrificial coating by exposing the sacrificial coating to a plasma etching process in the sputter coater of Bhatnagar as such a method predictably reduces contaminants and improves device performance by sharing the same apparatus / not breaking vacuum and as it further achieves the predictable result of removing the temporary sacrificial layer from a TCO coated surface, and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). 
Claim 67:  Bhatnagar in view of Medwick teach the method of claim 65 (described above), wherein they have further taught removing the sacrificial coating prior to deposition of the EC stack, and fabricating an integrated glass unit (See, for example, rejection of claims 44, and 65 above, and Bhatnagar [0031] to teaching of ultimate formation of IGU); Bhatnagar further depicts electrical connection between two opposing transparent conducting layers (312 and 304) (see Fig 3) (but does not explicitly state the connection is via applying the bus bars to the substrate following such removal.  Rozbicki further teaches wherein its method of manufacturing IGUs from electrochromic coated devices further comprises implementation of a temporary sacrificial layer (See, for example, [0036], [0072]).  Rozbicki further teaches that suitable connections are needed to apply potential and / or current to an electrochromic stack, and such connections are conventionally bus bars which are applied to the stack following the stacks deposition (See, for example, [0034-0036], Figures,  [0056]).  Therefore, if not already present in the teaching of Bhatnagar, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated deposition of bus bars onto the deposited EC stack as such materials are conventional connections that allow potential / current across an electrochromic stack allowing it to be electrically connected and function in such IGU applications.  As the organic sacrificial layer is removed prior to deposition of the EC stack, and the bus bars are deposited after deposition of the EC stack, the bus bars would have been applied after removing the sacrificial coating.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick  and Rozbicki as applied to claim 55 above, and further as evidenced by or further in view of Qiao et al (US 6,372,634; hereafter Qiao).
Claim 57: Bhatnagar in view of Medwick and Rozbicki teach the method of claims 55-56 (described above), but they are silent as to any temperature conditions of the plasma etching so they do not explicitly teach removing the organic sacrificial coating comprises heating the substrate.  Qiao teaches a method of plasma etching (See, for example, abstract) and further teaches that plasma etching naturally heats the substrate (See, for example, col 3 lines 37-55), therefore as the removal of the organic sacrificial coating is via plasma etching, it comprises heating the substrate. 
Alternatively Qiao further teaches that the increasing the temperature during plasma etching increases the rate at which the plasma etches a material, (See, for example, col 3 lines 40-55).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated heating of the substrate during the plasma etching removal operation as it would predictably increase the plasma etching rate. 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 44 above, and further in view of Kailasam et al (US 2014/0022621; hereafter Kailasam).
Claim 64: Bhatnagar in view of Medwick teach the method of claim 44 above, but do not explicitly teach washing the substrate between tempering and applying the organic sacrificial coating.  Kailasam teaches device preparation processes common to EC devices include operations of cutting to size, grinding, washing, tempering, and washing it again prior to EC layer deposition (See, for example, [0284], Fig 5A) as both Kailasam and Bhatnagar in view of Medwick are directed to processing and pre-processing of glass substrates for EC deposition it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a post tempering washing prior to applying the organic sacrificial coating as such a post washing step is conventional in the art to predictably prepare a surface for receiving  coatings and aid in reducing defects on the post tempered surface prior applying the organic sacrificial coating improving adhesion there between and reducing overall surface defects (as defects would not be trapped beneath the sacrificial coating preventing intimate contact). 
Response to Arguments
Applicant’s cancellation of claims 45, 52, and 63, filed 11/7/22, have been fully considered and are persuasive with respect to the previously applied 35 USC 112 rejections of these particular claims.  The examiner notes that Applicants additional claim amendments of 11/7/22 have raised new 35 USC 112 d issues with respect to claim 46 as described above. 
Applicant's remaining arguments filed 11/7/22 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually (Bhatnagar does not form a protective coating or is provided with a protective coating, thus is not combinable with / teaches away from Medwick), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to teaching away;  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Bhatnagar does not criticize or discourage implanting protective coatings.  At [0017] Medwick explicitly teaches wherein the substrate possessing the sacrificial coating  is received by the fabricator and “the substrate can be processed…after removal of the protective coating.”  Thus for various fabrication steps such as polishing / cleaning / ED deposition as dictated by Bhatnagar ; under the direction of Medwick the recipient would remove the temporary sacrificial layer prior to such processes.  Additionally “The [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) see also id. “A person of ordinary skill is also a person of ordinary creativity, not an automaton.”  Medwick explicitly refers to the sacrificial coating a “temporary” and only meant to protect the underlying surface during various steps handling, shipping, storage, cutting, etc; in no way has it been disclosed to be permanent component of the final product, nor has it been taught to be a permanent layer under a functional coating.  The examiner maintains that the temporary protective coating would be removed prior to the argued steps of Bhatnagar otherwise there would be insufficient attachment / functionality of the resulting coated article wherein orientation and placement of adjacent layers is intentional and key to their functionality.  Retention of the sacrificial layer between the coated article and functional coatings would go against the general teaching of the cited prior art, therefore the examiner maintains the combination supports removing the sacrificial coating prior to argued steps, thus the combination is apt and there is no teaching away.
Applicant further argues  (pg 6) that according to [0026] of Bhatnagar OOSA would be discouraged from applying a protective coating because Bhatnagar has taught polishing / cleaning prior, therefor wasting the protective coating or alternatively increase the likelihood of contamination; therefore again the combination would not add any technical advantage.    The examiner disagrees  and asserts that that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  The examiner further notes that polishing and cleaning operations may improve / correct issues on a particular size scale, but the temporary protective coatings prevent not just such size scale issues but issues no amount of polishing or cleaning can correct, such as those explicitly articulated by Medwick including providing protection from mechanical, chemical, handling damage and / or from misidentification (See, for example, [0011]); any or all of which would motivate and add a technical advantage; thus the examiner maintains the combination is apt.
The examiner does not accept Applicant’s interpretation of Medwick’s functional coating as argued herein; and maintains that each of the electrochromic stack, 1st TEC and 2nd TEC would read on a functional coating individually, as they all perform a function in the final construct and wherein Medwick has explicitly taught there can be one or more functional coatings of the same or different compositions or functionality (See, for example, [0024] “One or more optional functional coatings 14 may be deposited over at least a portion of the surface”).  Thus applicant’s arguments that only the collection of all permanently applied coatings equate to a singular functional coating are not convincing.  The examiner maintains reliance upon individual coatings, such as the first TEC layer or second TEC as a functional layer is apt.  Bhatnagar explicitly teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing and then following such processes depositing the EC stack (see, for example, [0004], [0014], [0016-17]).  Medwick has explicitly taught implementation of its protective coating over articles during shipping / handling up to receipt and optionally including scoring / cutting prior to fabricating by fabricator  (see, for example, [0017]); so considering the flow of Bhatnager the method of protecting would benefit the process at least during periods of shipping and receipt of the TEC coated large area glass substrate form a glass production plant, so that shipped article possessing the first TEC layer would benefit from the protective coating layer.  Further Medwick explicitly refers to the sacrificial coating a “temporary” and only meant to protect the underlying surface during various steps handling, shipping, storage, cutting, etc; in no way has it been disclosed to be permanent component of the final product, nor has it been taught to be a permanent layer under a functional coating.  The examiner maintains (as argued similarly above) that the temporary protective coating would be removed prior to the EC stack deposition step of Bhatnagar on the 1st TEC coated large area glass substrate otherwise there would be insufficient attachment / functionality of the resulting coated article wherein orientation and placement of adjacent layers is intentional and key to their functionality.  Retention of the sacrificial layer between the coated article and functional coatings would go against the general teaching of both of the cited prior art.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712